FILED
                              FOR PUBLICATION
                                                                           JUN 30 2017
                   UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


ALASKA AIRLINES INC., an Alaska                 No.    13-35574
corporation,
                                                D.C. No. 2:11-cv-00616-JLR
             Plaintiff-Appellant,               Western District of Washington,
                                                Seattle
 v.

JUDY SCHURKE, in her official                   ORDER
capacity as Director of the State of
Washington Department of Labor and
Industries; ELIZABETH SMITH, in
her official capacity as Employment
Standards Program Manager of the
State of Washington Department of
Labor and Industries,

             Defendants-Appellees,

ASSOCIATION OF FLIGHT
ATTENDANTS - COMMUNICATION
WORKERS OF AMERICA, AFL-CIO,

             Intervenor-Defendant-
             Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)
and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.




                                          2